Matter of Powell (2017 NY Slip Op 04198)





Matter of Powell


2017 NY Slip Op 04198


Decided on May 25, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 25, 2017

[*1]In the Matter of KATHLEEN LYNCH POWELL, an Attorney. 
(Attorney Registration No. 1918044)

Calendar Date: May 15, 2017

Before: Garry, J.P., Egan Jr., Lynch, Mulvey and Aarons, JJ.


Kathleen Lynch Powell, Palm City, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Kathleen Lynch Powell was admitted to practice by this Court in 1984 and lists a business address in Philadelphia, Pennsylvania with the Office of Court Administration. Powell has applied to this Court, by affidavit sworn to November 8, 2016, for leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application upon the ground that Powell has failed to adequately provide required information in her resignation affidavit (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Powell has submitted a supplemental affidavit, sworn to May 9, 2017, in which she corrects the deficiencies identified by AGC. Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Powell is eligible to resign for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a] [2]), we grant the application and accept her resignation
Garry, J.P., Egan Jr., Lynch, Mulvey and Aarons, JJ., concur.
ORDERED that Kathleen Lynch Powell's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Kathleen Lynch Powell's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Kathleen Lynch Powell is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Powell is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Kathleen Lynch Powell shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.